 


 HCON 107 ENR: Authorizing Reverend Billy Graham to lie in honor in the Rotunda of the Capitol.
U.S. House of Representatives
2018-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Fifteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. CON. RES. 107 
 
 
February 26, 2018 
Agreed to 
 
CONCURRENT RESOLUTION 
Authorizing Reverend Billy Graham to lie in honor in the Rotunda of the Capitol. 
 
 
1.Authorizing Reverend Billy Graham to lie in honor in rotunda of Capitol 
(a)In generalReverend Billy Graham shall be permitted to lie in honor in the Rotunda of the Capitol from February 28, 2018, to March 1, 2018. (b)ImplementationThe Architect of the Capitol, under the direction and supervision of the Speaker of the House of Representatives and the President pro tempore of the Senate, shall take the necessary steps to implement subsection (a). 
 
Clerk of the House of Representatives.Secretary of the Senate. 
